DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 11-04-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 9 and 15 has/have been amended, and claim(s) 1-20 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, US 20190036014 A1, in view of Kuo, US 20160359101 A1 and Chen, US 20190295838 A1.

As to claim 1, Ha discloses a method, comprising: 
forming magnetic tunnel junction (MTJ) structures (see Ha Fig 1B Refs 122A-128A) on an interconnect layer (see Ha Fig 1A Refs 110 and 121), wherein 
forming the MTJ structures comprises recessing top surfaces of the interconnect layer (see Ha Fig 1B Refs 121A) with respect to bottom surfaces of the MTJ structures (see Ha Fig 1B Ref 122A), 
depositing a first spacer layer (see Ha Fig 1D Ref 150) over the MTJ structures and the interconnect layer, wherein 
the first spacer layer is etched to expose top electrodes of the MTJ structures (see Ha Fig 1E Ref 150) and the interconnect layer; and wherein 
depositing the first spacer layer comprises forming a bottom surface of the first spacer layer below an interface (see Ha Fig 1E Ref 150) between the interconnect layer and bottom electrodes (see Ha Fig 1E Ref 122A and Para [0044]) of the MTJ structures;
depositing a second spacer layer (see Ha Fig 1E Ref 160) over the first spacer layer, the MTJ structures, and the interconnect layer, wherein the second spacer has a thickness; and
etching the second spacer layer to expose the top electrodes of the MTJ structures (see Ha Fig 2G Ref 290).

Ha does not appear to explicitly disclose the second spacer layer is thinner than the first spacer layer.

Kuo discloses the second spacer layer is thinner than the first spacer layer (see Kuo Fig 7D Refs 145 and 140').

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a structure, as disclose by Ha, may utilize particular spacer materials and morphologies, and incorporate additional spacers, as disclosed by Kuo. The inventions are well known variants of MTJ structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kuo’s attempt to prevent shorting in the device (see Kuo Para [0018]).

Ha and Kuo do not appear to explicitly disclose
performing a plasma process on the second spacer layer to remove hydrogen atoms from the second spacer layer and densify the second spacer layer.

Chen discloses
performing a plasma process on the second spacer layer to remove hydrogen atoms from the second spacer layer (see Chen Fig 14A and Para [0309]) and densify the second spacer layer (see Chen Para [0255]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a structure, as disclose by Ha and Kuo, may utilize plasmas to treat depositions layers, as disclosed by Chen. The inventions are well known variants of structures fabricated via vapor depositions and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Chen’s attempt engineer wet etch rates (see Chen Para [0309]).

As to claim 3, Ha, Kuo, and Chen disclose the method of claim 1, wherein 
depositing the second spacer layer comprises depositing a metallic compound comprising aluminum oxide with an aluminum to oxygen ratio between about 1.2 and about 2.3 and a dielectric constant between about 7 and about 9.5 (see Kuo Paras [0043] and [0040]).

As to claim 5, Ha, Kuo, and Chen disclose the method of claim 1, wherein 
depositing the second spacer layer comprises depositing a metallic compound comprising titanium nitride (see Kuo Paras [0043] and [0040]), titanium oxide, or ruthenium oxide.

As to claim 6, Ha, Kuo, and Chen disclose the method of claim 1, wherein 
depositing the first spacer layer comprises depositing silicon nitride (see Ha Para [0048]), silicon carbon nitride, or combinations thereof.

As to claim 7, Ha, Kuo, and Chen disclose the method of claim 1, wherein 
depositing the second spacer layer comprises forming a bottom surface of the second spacer layer below the bottom surfaces of the MTJ structures (see Ha Fig 1E Ref 160).

As to claim 8, Ha, Kuo, and Chen disclose the method of claim 1, wherein 
depositing the first spacer layer comprises forming a bottom surface of the first spacer layer below a top surface of a conductive structure in the interconnect layer (see Ha Fig 1D Ref 150).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, US 20190036014 A1, Kuo, US 20160359101 A1, and Chen, US 20190295838 A1, in view of Lei, US 20180245215 A1.

As to claim 2, Ha, Kuo, and Chen disclose the method of claim 1, wherein 
depositing the second spacer layer comprises: exposing the first spacer layer, the MTJ structures, and the interconnect layer growth precursors.

Ha, Kuo, and Chen do not appear to explicitly disclose exposing to an ammonia plasma or a nitrogen plasma; exposing the first spacer layer, the MTJ structures, and the interconnect layer to a trimethylaluminum precursor to form a precursor layer; and exposing the precursor layer to an ammonia gas or to a 1-butanol gas to form an aluminum nitride or an aluminum oxide, respectively.

Lei discloses exposing to an ammonia plasma or a nitrogen plasma; exposing the first spacer layer, the MTJ structures, and the interconnect layer to a trimethylaluminum precursor to form a precursor layer; and exposing the precursor layer to an ammonia gas or to a 1-butanol gas to form an aluminum nitride or an aluminum oxide, respectively (see Lei Paras [0138-0154]).

It would have been obvious to one skilled in the art at the time of the effective filing of
the invention that a structure, as disclose by Ha, Kuo, and Chen, may utilize a particular thin-film growth technique, as disclosed by Lei. The inventions are well known variants of semiconducting structures implementing thin-film deposition and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lei’s attempt to grow high-quality, low-temperature, conformal films (see Lei Para [0007]).

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 

New art has been provided which renders the plasma treatment language obvious. Examiner suggests explicitly reciting the material chemistry of the second spacer to attempt to overcome the rejection of record.

Allowable Subject Matter
Claims 9-20 are allowed.

Claim(s) 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 4):
depositing the second spacer layer comprises depositing a metallic compound comprising aluminum nitride with an aluminum to nitrogen ratio between about 0.67 and about 2.3 and a dielectric constant between about 7 and about 9.5.

The prior art does not appear to disclose (as recited in claim 9):
depositing a second spacer layer comprising a metal directly on the first spacers, the MTJ structures, and the interconnect layer; 
etching the second spacer layer to form a second spacer as a continuous layer directly on two of the first spacers facing each other and directly on a portion of the dielectric between the two of the first spacers, wherein 
a bottom surface of the second spacer is below top surfaces of the barrier layers and the metal layers of the conductive structures.

The prior art does not appear to disclose (as recited in claim 15):
etching the second spacer layer to form second spacers as a continuous layer directly on the first spacers and between the first and second MTJ structures and to expose sidewalls and top surfaces of top electrodes of the first and second MTJ structures; and
forming a third spacer comprising the dielectric material directly on the second spacer and directly on sidewalls of the top electrodes of the first and second MTJ structures, wherein each of the first, second, and third spacers are in direct contact with different sidewall portions of the top electrodes of the first and second MTJ structures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang, US 20150325622 A1 discloses a barrier layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 12/16/2022